Citation Nr: 1230222	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Whether the appellant is entitled to Dependency and Indemnity Compensation (DIC) benefits as the widow of a former service member. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant seeks entitlement to dependency and indemnity compensation (DIC) benefits as the surviving spouse of a former service member who served from January 1978 to April 1981, and who received a discharge under conditions other than honorable.  The record reflects that the service member died on July [redacted], 2000, and the appellant is the service member's spouse (widow). 

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, from an August 2007 letter decision of the Department of Veterans Affairs (VA) Pension Office in Milwaukee, Wisconsin, that denied the appellant's DIC claim because the service member's discharge was under conditions other than honorable and he was barred from VA benefits, except for medical care, thus precluding her eligibility for VA benefits as a surviving spouse.  The claim was subsequently transferred to the Montgomery, Alabama, Regional Office (RO), and that said office has been the VA station that has further processed the appellant's claim for benefits.  


FINDINGS OF FACT

1.  The appellant's husband entered onto active military service in January 1978 and was subsequently discharged from service under other than honorable conditions in April 1981.  The service member was awarded an other than honorable discharge because of "misconduct-frequent incidents of a discredible nature with civil and military authorities."  

2.  The record does not show that the service member was insane during service nor does the record show that there were compelling circumstances to warrant the former service member's behavior. 


CONCLUSION OF LAW

The character of the former service member's discharge from service is considered a bar to the receipt of VA benefits including DIC benefits for a surviving spouse.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the service member entered onto active duty on January 25, 1978, and remained on active duty until April 16, 1981.  It is noted that this was not a period of war or armed conflict.  Per the service member's service personnel records, the service member was recommended for an other than honorable (OTH) discharge from service due to frequent incidents of misconduct and conduct of a discreditable nature with civil and military authorities.  Those same service personnel records indicate that the misconduct included larceny, repeated missing formations, numerous motor vehicle incidents with German authorities, disorderly conduct, and other monetary infractions while stationed overseas.  Upon review of the service member's record, the request for discharge with the assignment of an OTH discharge was approved.  

Shortly after returning to CONUS, the service member applied for VA compensation benefits.  This occurred in May 1981.  He received notification from the VA that VA personnel would be reviewing his file so that a determination could be made as to whether he was eligible for VA benefits.  Such a determination was made in August 1981.  In that administration action, the RO concluded that the service member had been discharged because of "willful and persistent misconduct" and that his enlistment had been terminated under conditions which constitute a bar to the payment of VA benefits.  The service member received notification of this action but he did not request review nor did he appeal to the Board for further appellate action.  

In 1982 and 1983, the service member's records were reviewed by Department of Defense personnel in order to determine whether the service member's discharge could be upgraded.  The record suggests that the upgrade was not forthcoming.  There is no evidence suggesting that the service member appealed the denial.  

On July [redacted], 2000, the service member died at the age of 43.  The Certificate of Death indicates that the immediate cause of the service member's death was "heat stroke".  Approximately six years after the service member's death, the appellant filed for DIC benefits.  The VA reviewed the appellant's claim for benefits and then sent her a letter of denial of benefits.  She subsequently appealed that action.  It is noted that the RO/Pension Center denied the appellant's claim for benefits by stating that she was not eligible for a death pension because her husband did not have wartime service, she was not eligible for accrued benefits because there was no outstanding claim for benefits, and she was not eligible for DIC benefits because there was no evidence the service member died of a disability that was service related.  

I.  Duty to Notify and Assist

The essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  Under these circumstances, there is no further duty to notify or assist the appellant in the development of her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

II.  Legal Criteria - Laws and Regulations

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2011).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on VA as to character of discharge. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(a) (2011). 

Except as provided in 38 C.F.R. § 3.13(c) (2011), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

A discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense, causing such discharge or release or unless otherwise specifically provided (38 U.S.C. 5303(b)).  38 C.F.R. § 3.12(b) (2011).  There are two types of character of discharge bars to establishing eligibility for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).  A regulatory bar is applicable in this case, as discussed below. 

Under 38 C.F.R. § 3.12(d) (2011), a discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions.  

(1)  Acceptance of an undesirable discharge to escape trial by general courts-martial. 
(2)  Mutiny or spying. 
(3)  An offense involving moral turpitude.  This includes, generally, conviction of a felony. 
(4)  Willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. 
(5)  Homosexual acts involving aggravating circumstances or other factors affecting performance of duty. 

An honorable discharge or discharge under honorable conditions issued through a board for correction of records established under authority 10 U.S.C. 1552 is final and conclusive on the Department of Veterans Affairs.  The action of the board sets aside any prior bar to benefits imposed under paragraph (c) or (d) of this section.  38 C.F.R. § 3.12(e) (2011). 

III.  Analysis

The evidence on file shows that the former service member committed a series of offenses during service that establish a record of misconduct that evidenced a willful disregard for the requirements of military discipline and the needs of the service.  He was repeatedly counseled by his noncommissioned officers and by his unit commanders.  At one point, he received a nonjudicial punishment and was confined, fined, and reduced in rank.  At no time during or subsequent to service did the former service member argue that he did not in fact commit the offenses for which he was found responsible during service, and which served as the basis for his separation with the Under Conditions Other than Honorable discharge.  The former service member also did not argue matters in extenuation and mitigation of these offenses.  A psychiatric examination conducted shortly before his discharge from service showed that he was free from mental defect at the time he committed the offenses.  Also, the service member requested a discharge for the good of the service. 

The Board finds that the evidence shows that the former service member was separated from service as a direct result of his willful and persistent misconduct as evidenced by the service personnel records on file.  Some, but not all, of the offenses committed by the former service member during service were punishable at court-martial by imprisonment and the issuance of a punitive discharge.  Thus, the former service member was not discharged because of a "minor offense."  

A discharge or release from service on this basis is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offenses causing such discharge in accordance with 38 C.F.R. § 3.12(b) (2011).  The evidence on file does not show that the former service member was insane, as defined by VA regulation, at any time during service or, more specifically, during the times that he committed the multiple offenses for which he was separated.  The service medical treatment records showed that the former service member was evaluated by psychiatric services in January of 1981, and he was found to be free from medical or psychiatric disease to warrant disposition through medical channels.  He also was found to be mentally responsible, able to distinguish right from wrong and to adhere to the right, and had the mental capacity to understand and participate in board or judicial proceedings. 

As the former service member was barred from VA benefits, the appellant also is barred from receiving DIC benefits as the surviving spouse of the former service member. 

The appellant submitted statements on her Notice of Disagreement and VA-Form 9 that her husband served his country, he worked hard all of his life, and that the errors he made while on active duty were the "errors of youthful indiscretion."  While the Board has considered the appellant's heartfelt contentions, her claim of entitlement to VA DIC benefits is without merit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010) are not for application.

The Board would add that even if the service member was not in receipt of an other than honorable discharge, the appellant still would be unable to collect a death pension based upon her husband's service.  A death pension is available to the "surviving spouse" of a veteran because of his nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2011).  

The Board notes that 38 C.F.R. § 3.2 (2011) provides that the Vietnam War period for veterans who served in the Republic of Vietnam begins February 28, 1961 and ends May 7, 1975; for all other veterans the war period begins August 5, 1964 and ends May 7, 1975.  The next period of war is that involving the Persian Gulf War.  The beginning date of the war has been determined to be August 2, 1990, with an ending date that has not been determined.  

The service member's personnel records only show foreign service in Germany and that service was not during the Vietnam period of war or the Persian Gulf period of war.  In other words, the evidence does not reflect that the service member had 90 days of active service during any period of war.  As such, even if the service member's military service was deemed honorable, the appellant would still not be eligible for VA nonservice-connected death benefits because her husband's military service does not legally qualify her for those benefits.  



(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to DIC benefits as the widow of a former service member is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


